Citation Nr: 1501245	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to August 28, 2010, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 17, 2007, for the award of service connection for coronary artery disease.

3.  Entitlement to an additional month for a temporary total evaluation based on hospital treatment in excess of 21 days for a service-connected condition.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, December 2009, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2014, the Board remanded the case to AOJ with directions to schedule the Veteran for a videoconference hearing before the Board at the local RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

In his September 2010 and August 2012 substantive appeals, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In a letter dated March 25, 2014, the Veteran was informed that a videoconference hearing had been scheduled for him on May 1, 2014.  In a letter received by the RO on April 21, 2014, the Veteran's representative requested that the Veteran's scheduled hearing be postponed and rescheduled due to a scheduling conflict.  Accordingly, the Board remanded the case in July 2014 and directed the RO to schedule the Veteran for another videoconference hearing before the Board at the local RO.  The Board also directed the RO to return the case to the Board if the Veteran withdrew his hearing request or failed to report for the scheduled hearing.

In a letter dated October 5, 2014, the Veteran was informed that a videoconference hearing had been scheduled for him on November 5, 2014.  In correspondence to the Atlanta, Georgia RO dated October 22, 2014, the Veteran's representative again requested that the Veteran's scheduled hearing be postponed and rescheduled.  The Veteran did not subsequently appear for his November 5, 2014, videoconference hearing.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c) (2014).  If good cause is not shown, the Veteran and his representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled.  38 C.F.R. § 20.704(c) (2014).  If a veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2014).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c) (2014).

In this case, the request to reschedule the November 5, 2014, hearing was received two weeks prior to the scheduled date of the hearing.  While the Veteran's representative did not elaborate on her reason for requiring a postponement, the Board notes that the law requires that the Veteran and his representative be promptly notified in the event that good cause is not found to reschedule a hearing. 38 C.F.R. § 20.704(c) (2014).  There is no evidence of record that either the Veteran or his representative were ever informed that the October 22, 2014, request to reschedule had been rejected and that they were required to appear for the scheduled hearing.  Accordingly, the Board finds that evidence of record demonstrates that the Veteran had good cause for his failure to appear at the November 5, 2014, hearing.  38 C.F.R. § 20.702(d) (2014).  The Veteran has not since withdrawn his request for a hearing.

Thus, in order to afford the Veteran due process and the opportunity to appear for a hearing, a remand of his appeal is again necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule a videoconference hearing at the local RO before a Veterans Law Judge of the Board.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to his representative.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



